Citation Nr: 0930998	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-35 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A § 1151.

3.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.

4.  Entitlement to burial benefits.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant and J.R.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.  
The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied Dependency and Indemnity Compensation under 38 
U.S.C.A. § 1151 and under 38 U.S.C.A. § 1318, and denied 
service connection for the cause of the Veteran's death.  
This matter also arises from a December 2004 decision that 
authorized payment for non-service connected burial benefits.  
The appellant and J.R. presented testimony at a personal 
hearing in June 2007 before the undersigned Veterans Law 
Judge.  During the course of the appeal, the appellant moved 
and the case is now under the jurisdiction of the St. 
Petersburg, Florida RO.

The issue of payment for burial benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  At the time of the Veteran's death, he had a 70 percent 
rating for service-connected posttraumatic stress disorder 
(PTSD) and had been granted a total disability rating based 
on individual unemployability due to his PTSD.  He had no 
other service-connected disabilities.

2.  Competent medical evidence shows that the Veteran's PTSD 
was causally related in part to his coronary artery disease 
and contributed to cause his death in August 2004.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2008).  The service-connected disability will be considered 
a contributory cause of death when it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2008).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  A current 
disability must be related to service or to an incident of 
service origin.  A Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as cardiovascular-renal 
disease, if they are shown to be manifest to a degree of 10 
percent or more within one year following the Veteran's 
separation from active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists 
and that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran died in August 2004.  An August 2004 death 
certificate lists his cause of death as heart failure due to 
arteriosclerotic heart disease.  Cardiomegaly and four vessel 
coronary artery disease were also listed as other significant 
contributory causes.  An autopsy was performed.

At the time of the Veteran's death, a 70 percent rating was 
in effect for service-connected PTSD and a total disability 
rating for individual unemployability due to PTSD.  Service 
connection had not been established for the arteriosclerotic 
heart disease, cardiomegaly, or four vessel coronary artery 
disease listed on the death certificate.  The appellant 
contends that VA failed to diagnose and treat the Veteran's 
coronary artery disease and that the Veteran's service-
connected PTSD materially contributed to his coronary artery 
disease and thereby to his death.

Service medical records are negative for complaints, 
findings, or diagnosis of arteriosclerotic heart disease, 
cardiomegaly, or coronary artery disease.  Thus, a chronic 
heart disability is not shown in service.  Further, there is 
no medical evidence of record showing that arteriosclerosis 
or organic heart disease manifested to a compensable degree 
within one year following separation from active service.  
Therefore service connection for arteriosclerotic heart 
disease or coronary artery disease is not warranted on a 
presumptive basis.

Service connection for PTSD was granted in a September 2003 
rating decision and a 10 percent rating assigned effective in 
January 2003.  VA outpatient treatment records indicated in 
December 2003 that the Veteran had a history of PTSD and 
depressive symptoms for approximately 30 years with repressed 
memories.  Other records show the Veteran had been diagnosed 
with PTSD in 2000 and 2002.  A December 2003 rating decision 
assigned a 70 percent rating effective in January 2003.  A 
February 2004 rating decision a total disability rating based 
on individual unemployability due to the Veteran's service-
connected PTSD effective in January 2003.

At the time of the Veteran's death in August 2004, a case 
history prepared by a coroner investigator in reference to 
the unattended death of the Veteran detailed an investigation 
at the house where the Veteran had died.  A scene description 
included the investigator's comment that a days-of-the-week 
pill organizer belonging to the Veteran indicated he had not 
taken his medications for Sunday or Monday prior to his 
death.   

A February 2005 VA medical review and opinion noted that from 
December 2003 to the time of his death in August 2004 the 
Veteran had been seen on 65 visits to VA outpatient clinics 
and had several hospitalizations.  Most of his clinic visits 
were to the VA Mental Health Department where he was 
diagnosed as having PTSD and depression with history of 
multiple hospitalizations at various hospitals for treatment 
of those conditions.  He was on medication for hypertension 
and hyperlipidemia and also took psychotropic medications.  
After review of the VA treatment records and the death 
certificate, the reviewer concluded that the Veteran had been 
treated properly at the VA hospital for the conditions that 
were diagnosed as mental conditions, hypertension, and 
elevated cholesterol.  The Veteran did not give any 
indication that he was having cardiac symptoms.  The reviewer 
provided an opinion that failure to treat the asymptomatic 
coronary artery disease was not the underlying cause of the 
Veteran's death.  

Several medical articles were submitted which suggested a 
relationship between PTSD and heart disease.  Fact Sheets 
published by a National Center for PTSD at VA mentioned that 
current thinking was that trauma brought about neurochemical 
changes in the brain.  Those changes might create a 
vulnerability to hypertension and atherosclerotic heart 
disease that could explain in part an association of PTSD 
with cardiovascular disorders.  

The appellant and J.R. testified at a hearing in June 2007 as 
to their observations of the Veteran's medical condition and 
treatment.  The appellant submitted photographs to show that 
there had been a change in the Veteran's appearance over a 
ten year period to support her contention of a decline in the 
Veteran's health.  She also discussed statements she was 
submitting regarding the medical problems the Veteran 
suffered over the years and the treatment for them.  The 
appellant believed that the Veteran's heart conditions were 
connected to his PTSD.  She recalled that the Veteran was in 
such a depressed mental state that he wouldn't even eat 
sometimes because he said he didn't deserve to eat.  

Multiple lay statements were submitted from family and 
friends describing observations of the Veteran's health and 
the effect on his daily activities.  

Although lay people are competent to report that as to which 
he/she has personal knowledge, such as symptoms observed, 
they are not competent to provide a medical diagnosis.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  The appellant, family 
members and friends are not competent to offer a medical 
opinion as to cause or etiology of the Veteran's cause of 
death, as there is no evidence of record that they have 
specialized medical knowledge.  Routen v. Brown, 10 Vet. App. 
183 (1997) (layperson is generally not capable of opinion on 
matter requiring medical knowledge); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The lay statements therefore are not 
competent medical evidence of a nexus or causal link between 
the Veteran's cause of death and service, a service-connected 
disability, or VA treatment.

The Board requested an expert medical opinion.  A Chief of 
Cardiology Service at a VA medical center provided an opinion 
in July 2008 that major risk factors for coronary artery 
disease in the Veteran were hypertension, 
hypercholesterolemia, and tobacco abuse.  Though PTSD is 
linked to coronary artery disease, its role in the presence 
of major risk factor which the Veteran had is minor.  Thus, 
his PTSD was less than 25 percent likely that it contributed 
to his development of coronary artery disease.  

The probative value of a medical opinion is generally based 
on the medical expert's examination or review, the examiner's 
knowledge and skill in analyzing the data, and the medical 
conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

Following review of the evidence, particularly the opinion 
advanced by a VA doctor in June 2008 which is of the most 
probative value, the Board finds that the evidence supports a 
grant of service connection for the cause of the Veteran's 
death.  The evidence shows that the Veteran suffered from 
PTSD symptomatology for many years and suggests that PTSD 
might have complicated the course of treatment and prevented 
optimal treatment of his hypertension and hyperlipidemia 
which affected his health.  Thus it aided or lent assistance 
to the production of death.  After review of the evidence, 
the July 2008 VA medical opinion by a Chief of Cardiology 
Service at a VA medical center, who also is a Clinical 
Assistant Professor of Medicine at a Medical College, 
concluded that the Veteran's PTSD had a minor role in 
contributing to the development of coronary artery disease 
which caused the Veteran's death.  

There is no medical evidence of record to refute the 
professional medical opinion of the VA physician.  
Accordingly, service connection for the cause of the 
Veteran's death is warranted.  All reasonable doubt has been 
resolved in favor of the claimant in making this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Since the claim herein grants entitlement to service 
connection for the cause of the Veteran's death, the Board 
need not decide whether the appellant is entitled to DIC 
benefits under the provisions of 38 U.S.C.A. § 1151 or § 1318 
as those matters are considered moot.  Morris v. Principi, 
239 F.3d 1292 (Fed. Cir. 2001).  Therefore, those claims are 
dismissed.


ORDER

Service connection for the cause of the Veteran's death is 
granted.

The claim for Dependency and Indemnity Compensation under 38 
U.S.C.A § 1151 is moot and is dismissed.

The claim for Dependency and Indemnity Compensation under 38 
U.S.C.A. § 1318 is moot and is dismissed.


REMAND

The appellant submitted a claim for burial benefits in 
November 2004 and claimed that the cause of death was due to 
service.  The RO notified the appellant in a December 2004 
letter of the decision to authorize payment in a specified 
amount for nonservice-connected burial benefits.  She was 
notified that she had one year from the date of the letter to 
appeal the decision.  In a statement received in November 
2005 the appellant disagreed with the issue of service-
connected burial benefits and requested to appeal that issue.  
It does not appear that a statement of the case has been 
issued with respect to that issue.  Accordingly, because a 
timely notice of disagreement regarding the issue has been 
submitted, a remand is required in order for the issuance of 
a statement of the case.  When a notice of disagreement has 
been timely filed, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 
U.S.C.A. § 7105(d)(1) (West 2002).

In addition, as the facts have changed based on the grant of 
service connection for the cause of the Veteran's death, the 
claim for burial benefits should be readjudicated.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to 
service-connected burial benefits.  If the 
claim remains denied, issue a statement of 
the case and inform the appellant of her 
appeal rights.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


